Citation Nr: 1616267	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to April 1992.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, on behalf of the RO in North Little Rock, Arkansas.  

The Board notes that the Veteran's appeal originally included petitions to reopen claims of entitlement to service connection for a stomach disorder due to undiagnosed illness and the residuals of a right little finger fracture with traumatic degenerative changes.  However, in June 2013 and February 2015 rating decisions, the RO granted those claims.  The Board finds that the grant of service connection for the residuals of a traumatic injury of the right fifth finger with degenerative joint disease of the distal interphalangeal (DIP) joint and irritable bowel syndrome constitute full awards of the benefits sought on appeal with respect to those issues. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The Veteran requested a hearing before the Board at the RO in his February 2015 substantive appeal.  However, in an August 2015 statement, the Veteran indicated that he no longer wished to provide testimony in support of these issues at a hearing.  Therefore, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The issues of entitlement to service connection for a low back disorder and a right knee disorder and entitlement to an increased initial evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied the Veteran's claim of service connection for low back strain.

2.  The Veteran was notified of the September 1993 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination. 

3.  The evidence received since the September 1993 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision, which denied service connection for low back strain, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015). 

2.  The evidence received subsequent to the September 1993 rating decision is new and material, and a claim for service connection for low back strain is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2015).  The Veteran's claim of service connection for low back strain was considered and denied by the RO in a rating decision dated in September 1993 on the basis that the evidence of record did not reveal a low back disorder.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

In that decision, the RO noted that the Veteran's service treatment records showed no complaint or treatment for a back condition.  The RO also indicated that a May 1992 VA examination documented a normal examination of the spine despite the Veteran's complaints that he had a "twinge" of low back pain when he exercised.  

In April 2009, the Veteran requested that his claim of service connection for a low back disorder be reopened.  

The evidence associated with the claims file subsequent to the September 1993 rating decision includes private treatment records, VA treatment records, a February 2015 VA examination report, and statements from the Veteran's sister and two friends.  The majority of this evidence is new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the new evidence includes various private and VA treatment records that include diagnoses of low back strain and degenerative disc disease with canal stenosis.  Moreover, in February 2010 and July 2013 opinions, a private physician opined that the Veteran's low back disorder was at least as likely as not related to his history of complaints during service.  In his July 2013 opinion, the physician provided the following opinion:

Repeated or extreme trauma, strains and excessive use, age, and normal wear and tear are normal factors in [the] development of lumbago.  It is also of great importance to understand that it is at least as likely as not (50/50 probability) that residuals associated with his back injury sustained in basic training has progressed to his current state of degenerative joint disease of the lumbar spine.  [The Veteran] suffers with chronic back strain, which I believe was caused by or secondary to residuals of his injury suffered in basic training in 1988.  

In addition, while the February 2015 VA examiner opined it was less likely than not that the Veteran's low back disorder was related to service, he did note that the Veteran had an isolated event related to his low back that was noted during his separation examination.

Further, in July 2015 and August 2015 buddy statements, two Marines that served with the Veteran stated that they recalled that the Veteran was in a motor vehicle accident in Saudi Arabia, and that the Veteran had complained of back pain following the accident.  In the August 2015 statement, the Marine stated that he and the Veteran served together in Desert Shield/Desert Storm on the advance unloading party.  They were required to unload munitions, artillery equipment, pallets of water, food, and other heavy equipment.  He stated that he witnessed the Veteran falling to the ground and complaining of low back pain during the unloading operations.

Accordingly, the Board finds the evidence submitted since the final September 1993 rating decision relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a low back disorder is granted.


REMAND

Although the Veteran was afforded a VA examination in February 2015 in connection with his claim of service connection for a low back disorder, the VA examiner did not address the February 2010 and July 2013 opinions, in which a private physician opined that the Veteran's low back disorder was at least as likely as not related to his history of complaints during service.  In addition, subsequent to the February 2015 VA examination, the Veteran submitted buddy statements, dated in July 2015 and August 2015, in which two Marines that served with the Veteran described the Veteran's complaints of low back pain following a motor vehicle accident during service.  Therefore, a remand is necessary for an additional opinion.

The Veteran has not been afforded a VA examination in connection with his claim of service connection for a right knee disorder.  Although his service treatment notes do not show any complaints or treatment for any right knee disorder, his post-service treatment notes document complaints of right knee pain.  In addition, in July 2015 and August 2015 buddy statements, two Marines that served with the Veteran indicated that they were with the Veteran when he fell and hurt his right knee during service.  They also indicated that the Veteran was treated at sick bay and he was given Motrin for his pain.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted. See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran was last afforded a VA examination in connection with his claim for an increased initial evaluation for PTSD in September 2012.  However, during subsequent VA treatment, the Veteran indicated that he had taken Family and Medical Leave Act (FMLA) leave amounting to one day for every one to two weeks of work when he felt stressed.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and seek identifying information about a motor vehicle accident, in which the Veteran was driving his commanding officer, in Saudi Arabia, as referenced in the July 2015 and August 2015 buddy statements.  Specifically, the AOJ should request that the Veteran provide an approximate time period in which the accident occurred.  

Thereafter, the AOJ should contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate source, in an attempt to obtain evidence of the motor vehicle accident.

If the JSRRC cannot locate such evidence, the AOJ must specifically document the attempts that were made to corroborate the claimed incident and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The AOJ should contact the National Personnel Records Center (NPRC), Records Management Center (RMC), and any other appropriate location to request the Veteran's complete service treatment records.  A specific request should be made to obtain any records of treatment at sick bay for right knee pain after a fall during a period of rest and relaxation after field exercises during service, as noted in July 2015 and August 2015 buddy statements associated with the record.

As set forth in 38 U.S.C.A. §5103A(b)(3)  and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his service treatment records as well as any further action to be taken.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right knee disorder, a low back disorder, or PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records, to include treatment records from the VA Central Arkansas Health Care System dated since April 2015.  The request should also specifically include any report of a magnetic resonance imaging (MRI) study of the lumbar spine that was ordered in April 2015.
 
4.  The AOJ should obtain a clarifying medical opinion from the VA examiner who conducted the February 2015 VA thoracolumbar spine examination.  If he is not available or he is unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide a clarifying medical opinion. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders that have been present at any point since the Veteran filed his claim or within close proximity thereto. 

For any identified diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that the low back disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein and the Veteran's military duties, including unloading heavy equipment, munitions, pallets of food and water, and/or a motor vehicle accident during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

In rendering an opinion, the examiner should comment on the Veteran's complaint of chronic low back pain, especially after physical training, in a March 1992 report of medical history at the Veteran's separation from service.  The examiner should also comment on the private opinions dated in in February 2010 and July 2013, in which a private physician opined that the Veteran's low back disorder was at least as likely as not related to his history of complaints during service.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran has a current right knee disorder that manifested during active service or arthritis that manifested to a compensable degree within one year of separation.  He or she should also state whether it is at least as likely as not (a 50% or greater probability) that the right knee disorder is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology and therein, to specifically include a fall during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After the completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  In that regard, the examiner should identify the nature, frequency, severity, and duration of the symptoms associated with the Veteran's service-connected PTSD.  Additionally, the findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  
 
7.  After the above development has been completed, the AOJ should review the claims file to ensure that there has been compliance with the directives. 

8.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


